Case 4:20-mj-00470 Document 1 Filed on 03/06/20 in TXSD Page 1 of 3


                                                              United States Courts
                                                            Southern District of Texas
                                                                     FILED
                                                                 March 06, 2020
                                                                          
                                                          David J. Bradley, Clerk of Court


                                                4:20mj0470
Case 4:20-mj-00470 Document 1 Filed on 03/06/20 in TXSD Page 2 of 3
Case 4:20-mj-00470 Document 1 Filed on 03/06/20 in TXSD Page 3 of 3




                                  6th
